NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0030-19T1

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

ISIAH C. COOPER, a/k/a
ISAIAH COOPER, and
ISAIH C. COOPER,

     Defendant-Appellant.
__________________________

                   Submitted October 19, 2020 – Decided November 20, 2020

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Atlantic County, Indictment No. 18-01-
                   0147.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Daniel V. Gautieri, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Damon G. Tyner, Atlantic County Prosecutor, attorney
                   for respondent (Mario C. Formica, Deputy First
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Isiah Cooper appeals from the judgment of conviction entered

by the Law Division on June 20, 2019. On appeal, he challenges the January

30, 2019 trial court decision denying his motion to suppress evidence seized,

pursuant to two search warrants, from a residence and a vehicle. We affirm.

                                       I.

      The following facts are set forth in two affidavits of Detective Chad

Meyers of the Atlantic County Prosecutor's Office (ACPO). In early December

2016, a confidential informant (the CI) provided Detective Meyers with

information about an unidentified black male known as "Money," who was

distributing heroin and cocaine in the South Chester Avenue area of

Pleasantville. The CI had provided reliable information to law enforcement in

the past, leading to arrests and convictions of individuals for controlled

dangerous substance (CDS) and weapons-related offenses.

      Detective Meyers shared this information with Officer VanSyckle of the

Street Crimes Unit of Pleasantville Police Department (the PD). Based on this

information and his personal knowledge of the Pleasantville CDS trade, Officer

VanSyckle believed "Money" was Umar Salahuddin, who was known to

distribute CDS from defendant's residence (the residence) in Pleasantville.


                                                                       A-0030-19T1
                                       2
      During the week of December 11, 2016, the ACPO, the FBI, and the PD

launched a joint operation to purchase CDS from Salahuddin. Accordingly, the

CI called Salahuddin to purchase heroin and crack cocaine around Franklin and

West Jersey Avenues.

      Meanwhile, Officer VanSyckle, who was surveilling the residence,

advised radio communication that Salahuddin and defendant had exited the

residence, entered a 2003 Mercedes-Benz C-Class Wagon, and drove to the area

of Franklin Avenue and West Jersey Avenues. Other officers then observed

Salahuddin complete the transaction with the CI in the presence of defendant,

who was in the front passenger seat of the Mercedes-Benz.

      During the weeks of January 15 and 22, 2017, law enforcement conducted

two additional transactions. Both times, Salahuddin was observed exiting the

residence, driving to a pre-determined location, and selling CDS to the CI;

however, on these two occasions defendant was not present.

      During the week of February 5, 2017, law enforcement conducted a fourth

transaction. The CI again called Salahuddin, who told the CI he was waiting for

a CDS delivery and would meet afterward.           Shortly thereafter, Officer

VanSyckle advised radio communication that a black Dodge truck had just

parked across the street from the residence.     Officer VanSyckle observed


                                                                       A-0030-19T1
                                      3
Salahuddin exit the residence, enter the front passenger side of the truck, exit

the truck, and re-enter the residence; when Salahuddin exited the truck, his

jacket pockets appeared "weighed down by some sort of object(s) not present

prior to him entering" the truck. "Several moments later," Salahuddin told the

CI that he received the CDS delivery but called off the transaction due to

heightened police presence.

      On February 27, 2017, officers observed defendant driving the same

Mercedes-Benz involved in the December 11, 2016 transaction to the residence.

There, personnel observed defendant briefly enter and exit the residence.

Galloway Township Detective Casey subsequently observed defendant drive to

a nearby Dollar Tree parking lot, where he engaged in a hand-to-hand

transaction with a driver of another car. Soon thereafter, Detective Casey

stopped the other driver, identified as Sherri Healey, who admitted she bought

heroin at the Dollar Tree parking lot.

      On March 10, 2017, Judge Donna Taylor issued a search warrant for the

residence based on an affidavit submitted by Detective Meyer.           Officers

executed the warrant on March 16, 2017, and recovered substantial quantities of

CDS and multiple handguns from the residence.




                                                                        A-0030-19T1
                                         4
      During the search, police had observed a white 2006 Pontiac Grand Prix

(the vehicle) outside the residence. During the investigation, police observed

defendant

            entering and exiting the vehicle . . . parked outside the
            residence. After entering the vehicle officers observed
            [defendant] exit the vehicle and move away from the
            car, on foot, to [the residence]. On these occasions,
            [defendant] remained in the vehicle for short periods of
            time only.

      Following the search of the residence, Pleasantville K-9 Unit Patrolman

Laielli used Chewbacca, his K-9 partner, to conduct a dog-sniff of the vehicle.

Chewbacca gave positive indications for CDS in the front interior and trunk of

the vehicle. Police then towed the vehicle to a secure location, where it remained

locked.

      On March 23, 2017, Judge Michael Blee issued a search warrant for the

vehicle based on a second affidavit submitted by Detective Meyer. In the search,

police recovered substantial contraband, including handguns and ammunition

from the vehicle.

      On January 25, 2018, an Atlantic County grand jury returned an

indictment charging defendant with: first-degree gang criminality, N.J.S.A.

2C:33-29 (count one); second-degree conspiracy to distribute heroin and/or

cocaine while in possession of guns, N.J.S.A. 2C:5-2, 35-5(b)(2) and/or 39-4.1

                                                                         A-0030-19T1
                                        5
(count two); third-degree conspiracy to distribute heroin and/or cocaine, and/or

financial facilitation of criminal activity, N.J.S.A. 2C:5-2, 35-5(b)(2) and/or 21-

25 (count three); third-degree financial facilitation of criminal activity, N.J.S.A.

2C:21-25 (count four); third-degree possession of crack cocaine, N.J.S.A.

2C:35-10(a)(1) (counts five and sixty); third-degree possession of cocaine with

the intent to distribute, N.J.S.A. 2C:35-5(a)(1) (count six); third-degree

distribution of cocaine, N.J.S.A. 2C:35-5(a)(1) (count seven); third-degree

possession of heroin, N.J.S.A. 2C:35-10a(1) (counts fifty-five and fifty-eight);

third-degree possession of heroin with the intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and 35-5(b)(3) (count fifty-six and fifty-nine); third-degree distribution

of heroin, N.J.S.A. 2C:35-5(a)(1); second-degree possession of cocaine with the

intent to distribute, N.J.S.A. 2C:35-5(b)(2) (count sixty-one); second-degree

distribution of heroin, N.J.S.A. 2C:35-5(b)(2) (count sixty-two); first-degree

distribution of cocaine, N.J.S.A. 2C:35-5b(1) (count sixty-three); first-degree

maintaining or operating a drug-production facility, N.J.S.A. 2C:35-4 (count

sixty-four); second-degree conspiracy to maintain or operate a drug-production

facility, N.J.S.A. 2C:5-2 and 35-4 (count sixty-five); second-degree possession

of a firearm while committing a drug crime, N.J.S.A. 2C:39-4.1(a) (counts sixty-

six, sixty-seven, seventy, and seventy-one); second-degree possession of a


                                                                           A-0030-19T1
                                         6
firearm without a permit, N.J.S.A. 2C:39-5(b) (count sixty-eight); second-

degree possession of an assault firearm, N.J.S.A. 2C:39-5(f) (count sixty-nine);

fourth-degree possession of a large-capacity magazine, N.J.S.A. 2C:39-3(j)

(counts seventy-two, seventy-three, seventy-four, and seventy-five); fourth-

degree possession of hollow-point ammunition, N.J.S.A. 2C:39-3(f) (count

seventy-six); fourth-degree possession of handgun ammunition without a

firearms purchaser identification card or permit, N.J.S.A. 2C:58-3.3(b) (count

seventy-seven); second-degree certain persons not to have a handgun, N.J.S.A.

2C:39-7(b) (counts seventy-eight, seventy-nine, eighty, and eighty-one); and

fourth-degree certain persons not to have a weapon, N.J.S.A. 2C:39-7(a) (counts

eighty-two, eighty-three, eighty-four, and eighty-five).

      On January 30, 2019, defendant appeared before Judge Rodney

Cunningham on a motion to suppress evidence seized from the residence and

vehicle. After hearing argument, the judge denied the motion, finding law

enforcement established probable cause for the issuance of the warrants and

reasonably believed all the information in the affidavits was true.

      Pursuant to a plea agreement, on June 19, 2019, Judge Cunningham

sentenced defendant to two concurrent terms: a five-year term on the conspiracy

charge contained in count three and a ten-year term, with a five-year period of


                                                                       A-0030-19T1
                                        7
parole ineligibility, on counts sixty-two (distribution of heroin) and an amended

count seventy-one (possession of a community gun).

      Defendant then filed this appeal, presenting the following arguments:

            POINT I

            BECAUSE THE AFFIDAVIT IN SUPPORT OF THE
            SEARCH WARRANT WAS NOT BASED ON
            PROBABLE CAUSE TO BELIEVE THAT
            CONTRABAND WOULD BE FOUND IN THE
            HOME THAT WAS THE SUBJECT OF THE
            WARRANT,       THE     SEARCH      WAS
            UNCONSTITUTIONAL, AND THE EVIDENCE
            SEIZED MUST BE SUPPRESSED.

            POINT II

            BECAUSE THE AFFIDAVIT IN SUPPORT OF THE
            SEARCH WARRANT FAILED TO ESTABLISH
            THAT THE POLICE DOG AND HIS HANDLER HAD
            BEEN ADEQUATELY TRAINED IN DRUG
            DETECTION, IT FAILED TO ESTABLISH
            PROBABLE CAUSE TO SEARCH COOPER'S
            VEHICLE.

                                 II.

      The Fourth Amendment to the United States Constitution and Article I,

Paragraph 7 of the New Jersey Constitution similarly protect against

unreasonable searches and seizures, and no warrant shall issue except upon

probable cause. Unless a search falls within one of the recognized exceptions

to the warrant requirement, the police must first obtain a warrant. State v.

                                                                        A-0030-19T1
                                       8
Sullivan, 169 N.J. 204, 210 (2001) (citing State v. Cooke, 163 N.J. 657, 664

(2000)). "Before issuing a warrant, the judge must be satisfied that there is

probable cause to believe that a crime has been committed, or is being

committed, at a specific location or that evidence of a crime is at the place sought

to be searched." Ibid. (citing State v. Laws, 50 N.J. 159, 173 (1967)).

      Probable cause is "consistently characterized . . . as a common-sense,

practical standard for determining the validity of a search warrant." State v.

Novembrino, 105 N.J. 95, 120 (1987). Generally, courts accept probable cause

to mean "less than legal evidence necessary to convict though more than mere

naked suspicion." Sullivan, 169 N.J. at 210-11 (quoting State v. Mark, 46 N.J.
262, 271 (1966)). It is met when police have "a 'well-grounded' suspicion that

a crime has been or is being committed." Ibid. (quoting State v. Waltz, 61 N.J.
83, 87 (1972)).

      Courts must base a probable cause determination on the totality of the

circumstances. State v. Jones, 179 N.J. 377, 389 (2004) (citing Schneider v.

Simonini, 163 N.J. 336, 361 (2000)). Courts must also apply a qualitative

analysis to the unique facts and circumstances of any given case. State v. Keyes,

184 N.J. 541, 556 (2005) (citing Jones, 179 N.J. at 390). "[W]hether or not

probable cause exists 'involves no more than a value judgment upon a factual


                                                                           A-0030-19T1
                                         9
complex rather than an evident application of a precise rule of law, and indeed

a value judgment which inevitably reflects the seasoning and experience of the

one who judges.'" Schneider, 163 N.J. at 362 (quoting State v. Funicello, 60
N.J. 60, 72-73 (1972) (Weintraub, C.J., concurring)).

      Therefore, we give "substantial deference" to the trial court's

determination. State v. Kasabucki, 52 N.J. 110, 117 (1968). Our review of a

warrant's adequacy "is guided by the flexible nature of probable cause and by

the deference shown to issuing courts that apply that doctrine." Sullivan, 169
N.J. at 217. "[W]hen the adequacy of the facts offered to show probable cause

is challenged after a search made pursuant to a warrant, and their adequacy

appears to be marginal, the doubt should ordinarily be resolved by sustaining

the search." Jones, 179 N.J. at 388-89 (quoting Kasabucki, 52 N.J. at 116).

Accordingly, a search executed pursuant to a warrant is presumed valid, and the

defendant bears the burden of proving lack of probable cause in the warrant

application. Sullivan, 169 N.J. at 211 (citing State v. Valencia, 93 N.J. 126, 133

(1983)).

      Applying these standards, we conclude Judge Cunningham did not abuse

his discretion when he denied defendant's motion to suppress the evidence

seized from the residence.     On four separate occasions, law enforcement


                                                                         A-0030-19T1
                                       10
observed defendant and/or Salahuddin leave the residence to sell CDS, without

stopping at a third location in between. Furthermore, shortly after Salahuddin

told the CI he was awaiting a CDS delivery, law enforcement observed

Salahuddin bring what appeared to be heavy objects into the residence.

Moments later, Salahuddin told the CI he received the CDS delivery. Based on

the totality of the circumstances, law enforcement had probable cause to believe

Salahuddin and defendant were storing contraband or other relevant evidence in

the residence.

      Similarly, we conclude Judge Cunningham did not abuse his discretion in

denying defendant's motion to suppress the evidence seized from the vehicle.

Our analysis of probable cause arising from K-9 sniffs looks to "whether all the

fact surrounding the dog's alert, viewed through the lens of common sense,

would make a reasonably prudent person think that a search would reveal

contraband or evidence of a crime." Florida v. Harris, 568 U.S. 237, 248 (2013).

Here, in addition to positive indications on the car from the dog sniff, law

enforcement observed defendant on multiple occasions leave the residence,

enter and exit the vehicle, and return to the residence; each time, he remained in

the vehicle for only short periods of time. The vehicle was parked outside of

the residence, where police already seized substantial quantities of CDS and


                                                                         A-0030-19T1
                                       11
multiple handguns connected to defendant's apparent criminal activity.         In

addition, the record contains no evidence to suggest the dog was not trained or

reliable.   Based on the totality of the circumstances, law enforcement had

probable cause to believe the vehicle contained contraband and evidence of

criminal activity.

      Affirmed.




                                                                       A-0030-19T1
                                     12